NUMBER 13-22-00246-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG


STEPHEN S. L. EARLEY AND
DOROTHY ANN EARLEY,                                                  Appellants,

                                       v.

NATIONSTAR MORTGAGE, L.L.C. A/K/A
MR. COOPER AND U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR BANC
OF AMERICA FUNDING 2008-FT1 TRUST,
MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2008-FT1,                                                      Appellees.


                On appeal from the 444th District Court
                     of Cameron County, Texas.


                                  ORDER
            Before Justices Longoria, Hinojosa, and Silva
                          Order Per Curiam

    Currently before the Court are motions filed by appellants Stephen S. L. Earley
and Dorothy Ann Earley and appellees Nationstar Mortgage, L.L.C. a/k/a Mr. Cooper and

U.S. Bank National Association, as Trustee for Banc of America Funding 2008-FT1 Trust,

Mortgage Pass-Through Certificates, Series 2008-FT1. 1 First, appellants have filed an

unopposed motion for leave to amend their notice of appeal. Appellants further request

that if we grant them leave to amend their notice of appeal, that we either (1) dismiss as

moot a separate appeal filed in our cause number 13-22-00434-CV, or (2) consolidate

cause number 13-22-00434-CV with this appeal. Second, appellees have filed an

unopposed motion to extend time to file their brief until either (1) thirty days after the Court

grants appellants the relief they seek in the motion described above, or (2) thirty days

after appellees’ current deadline if the Court denies appellants’ motion. The Court, having

examined and fully considered the foregoing motions, is of the opinion that they should

be granted as stated herein.

        We grant appellants’ motion to amend their notice of appeal. Appellants shall file

the amended notice of appeal within seven days from the date of this order. The Court

will allow appellants to file a supplemental brief regarding the amendment within fourteen

days from the date of this order. The Court denies appellants’ motion to consolidate the

appeals; however, the Court grants appellants’ motion to dismiss the appeal in cause

number 13-22-00434-CV and will do so by issuing a memorandum opinion in that cause

dismissing the appeal.



        1Appellee U.S. Bank National Association, as Trustee for Banc of America Funding 2008-FT1
Trust, Mortgage Pass-Through Certificates, Series 2008-FT1, occasionally appears in the pleadings and
record as U.S. Bank National Association, as Trustee for Bank of America Funding 2008-FT1 Trust,
Mortgage Pass-Through Certificates, Series 2008-FT1. This discrepancy is not material to the resolution of
these motions.

                                                    2
       We grant appellees’ motion for extension of time to file their brief until thirty days

after appellants’ supplemental brief is filed.

                                                                PER CURIAM


Delivered and filed on the
19th day of October, 2022.




                                                 3